DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract of the disclosure is objected to because the abstract contains the phrase, "At least some of the example embodiments are..." which constitutes implied phraseology and should be avoided.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The abstract reciting, “This application is a continuation of U.S. Patent Application Serial No. 16/327,230 filed February 21, 2019 (now U.S. Pat. ##) …” should include the US Patent No. 11,071,857 B2.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the communication device in claims 2, 4, 12, 19-21 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation "…wherein the device is…".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 9, 12-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Deterre (US 2015/0217123 A1) in view of Jacobson (US 20120109236 A1).
RE. claim 2, Deterre discloses an implantable medical device (abstract), comprising: a semiconductor substrate having disposed thereon (paragraph 0083 – “The combs 50 and counter-combs 54 can thus be simultaneously manufactured on a single slice of a typical substrate of silicon”): an energy harvesting circuit configured to store ambient energy (figure 2, energy harvesting circuit 34); an energy delivery circuit; and a communication circuit configured to cause the energy delivery circuit to deliver energy to cardiac tissue in response to wireless signals received from a communication device external to the medical device (paragraph 0047-0049 – main device 10 that communicates to the implanted autonomous leadless capsules 12 to 16 communicates with external device 20 to control pacing pulse generator circuit 26 of the capsules 12-16); and a coupling structure configured to couple the medical device to tissue within, on, and/or proximate a heart (paragraphs 0006, 0053 discloses anchoring screws). Deterre is silent on the communications circuitry configured to engage in bi-directional, but Jacobson discloses an implantable pacemaker system in which the external  control/communication device engages in bidirectional communication with the implantable device (paragraph 0105 – pacemaker system in figures 7A-7B, “…pacemaker systems 1100A, 1100B comprise one or more implantable devices 102 and an external programmer 1104 configured for communicating with the one or more implantable devices 102 via bidirectional communication pathways comprising a receiving pathway that decodes information encoded on stimulation pulses generated by one or more of the implantable devices 102 and conducted through body tissue to the external programmer 1104”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bidirectional communication circuit of Jacobson into the device of Deterre in order to establish communication and control to the implantable stimulator.

Re. claim 3, Deterre further discloses wherein the ambient energy includes ambient electrical, magnetic, and/or electromagnetic energy (paragraph 0050 – “…energy harvesting is obtained by the variation of capacity of the capacitor resulting from the relative displacement of the two electrodes, which causes a change in the spacing between their facing surfaces and/or a variation of the dielectric gap that separates them”).

Re. claim 6, Deterre further discloses the energy harvesting circuit includes at least one capacitor configured to store at least a portion of the ambient energy (paragraph 0050 – “…energy harvesting is obtained by the variation of capacity of the capacitor resulting from the relative displacement of the two electrodes, which causes a change in the spacing between their facing surfaces and/or a variation of the dielectric gap that separates them”).

Re. claim 9, Deterre further discloses wherein: the energy delivery circuit comprises one or more electrodes configured to deliver the energy (figure 2, electrodes 22, 24).

Re. claim 12, Deterre further discloses wherein the communication device is configured to drive the one or more electrodes to pace and/or defibrillate the heart (paragraph 0047-0049 – main device 10 that communicates to the implanted autonomous leadless capsules 12 to 16 communicates with external device 20 to control pacing pulse generator circuit 26 of the capsules 12-16).

RE. claims 13-18, the combined invention does not explicitly disclose the electrodes/substrate of the system configured for placement within the vein of Marshall/coronary sinus branches, Deterre further discloses in paragraph 0047 of the intracardiac devices 12 and epicardial capsules 14, which allows for implantation anywhere within the cardiac tissue, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the combined invention to a desired region of the heart/cardiac tissue in order to stimulate/treat the target region of interest.

Re. claim 19, Deterre further discloses wherein the device is individually addressable by the communication device (paragraph 0047-0049 – main device 10 that communicates to the implanted autonomous leadless capsules 12 to 16 communicates with external device 20 to control pacing pulse generator circuit 26 of the capsules 12-16).

Re. claim 21, the combined invention does not explicitly disclose the electrodes/substrate of the system configured for placement within the vein of Marshall/coronary sinus branches, Deterre in figure 1 discloses the communication device 20 is external to the body, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the combined invention to a desired region of the body in order to establish strong telemetry connection to the implantable device. target region of interest.

Re. claim 22, Deterre further discloses wherein the coupling structure includes an anchor mechanically coupled to the semiconductor substrate (paragraphs 0006, 0053 discloses anchoring screws).

RE. claim 23, Jacobson further discloses sensing circuit configured to sense electrical impulses propagating through cardiac tissue, and configured to trigger the communication circuit to send a message responsive to the electrical impulses propagating through the cardiac tissue to the communication device (paragraph 0110 – “the bidirectional communication pathways can further comprise a receiving pathway including a low-pass filter adapted to separate the electrocardiogram from the information signals. The same surface electrodes 1106 that are used to transmit the information through the communication channel may also be used to detect a patient's electrocardiogram. Electrocardiogram frequencies are generally between 1 and 100 Hz, far lower than the 10 kHz to 100 kHz range of frequencies used to transmit information through the communication transmission channel. Therefore, the electrocardiogram can be separated from the information signal by a low-pass filter and can optionally be displayed by the programmer 1104”).

RE. claim 24, Deterre further discloses wherein at least a portion of the sensing circuit is disposed on the semiconductor substrate (figure 2, detection circuit 28).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Deterre (US 2015/0217123 A1) in view of Jacobson (US 20120109236 A1) as applied to claims 2-3, 6, 9, 12, 19 and 23  above, and further in view of Armstrong (US 2011/0288615 A1).
RE. claim 4, the combined invention discloses the claimed invention except the energy harvesting circuit configured to harvest ambient energy emitted from the communication device, but Armstrong in paragraph 0181 discloses its implantable device is powered by harvested RF energy from the external controller; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the harvesting techniques of Armstrong into the combined invention in order to provide power to the medical device and provide stimulation to the target region of interest.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deterre (US 2015/0217123 A1) in view of Jacobson (US 20120109236 A1) as applied to claims 2-3, 6, 9, 12, 19 and 23 above, and further in view of Holzer (US 2005/0256549 A1).
RE. claim 5, the combined invention discloses the claimed invention except the energy harvesting circuit is configured to harvest ambient energy from the heart, but Holzer in paragraph 0135-0141 discloses a micro-generator implant which can harvest energy to power the device through motion of heart muscle tissue and blood passing through a vessel; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the harvesting techniques of Holzer into the combined invention in order to provide power to the medical device and provide stimulation to the target region of interest.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Deterre (US 2015/0217123 A1) in view of Jacobson (US 20120109236 A1) as applied to claims 2-3, 6, 9, 12, 19 and 23  above, and further in view of Chiao (US 9031658 B2).
RE. claims 7-8, the combined invention teaches the claimed invention except the energy harvesting circuit comprises at least one energy harvesting antenna and/or conductive pad and a rectifier, and a power management unit in the harvesting circuit, but Chiao discloses an implantable stimulation system where in paragraph 0086-0088 describes power management for long-term implants through rectified signals from an energy harvesting circuit’s antenna to supply DC power to the integrated circuits. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the elements of Chiao into the combined invention in order to manage power consumption for long-term implants.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Deterre (US 2015/0217123 A1) in view of Jacobson (US 20120109236 A1) as applied to claims 2-3, 6, 9, 12, 19 and 23 above, and further in view of Helland (US 20020103507 A1).
RE. claim 10-11, the combined invention teaches the claimed invention except at least one of the one or more electrodes/each electrode is configured to deliver energy below about 1.0 Joule, but Helland in paragraph 0055 discloses an implantable stimulator comprising a shocking circuit providing pulses of low 0.5-10 Joules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pulse amplitudes of Helland into the combined invention in order to minimize pain felt by the patient (Helland paragraph 0056).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Deterre (US 2015/0217123 A1) in view of Jacobson (US 20120109236 A1) as applied to claims 2-3, 6, 9, 12, 19 and 23  above, and further in view of Cowan (US 2006/0136004 A1).
Re. claim 20, the combined invention teaches the claimed invention except the communication device is configured for subcutaneous placement, but Cowan in paragraph 0090 discloses an implantable stimulator system comprising a controller transmitter implanted subcutaneously; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the subcutaneous controller device into the combined invention in order to “insonification of the implanted receiver-stimulator” (Cowan paragraph 0090).

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to anticipate and/or render obvious to a loop antenna defined on the semiconductor substrate, and the sensing circuit electrically coupled to the loop antenna.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792